Detailed Action

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the steps of the method claimed in claims 1 and 12-14 must be shown in a flow chart or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objections

Claim(s) 1-11 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites in lines 11-12 “or transmit these data to terminal device”. The limitation of terminal device was previously defined. Therefore, lines 11-12 must recite “or transmit these data to the terminal device”.  Appropriate correction is required.

In regards to claim(s) 2-11, the claim(s) is/are objected due to its/their dependency on objected claim 1.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 10 “acquire the environmental data sensed by the plurality of sensors”. The word “the” in front of the limitation(s) “environmental data sensed by the plurality of sensors” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim defines environmental parameters, but it does not define environmental parameter data. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “acquire [[the]] environmental data sensed by the plurality of sensors”.

In regards to claim(s) 2-11, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 10, The claim recites in line 2 “power to the sensing unit, the microcontroller unit, the”. The word “the” in front of the limitation(s) “microcontroller unit” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “power to the sensing unit, the processor, the”.
In regards to claim 12, the claim recites in line 4 “data to the microcontroller unit and the storage unit”. The word “the” in front of the limitation(s) “microcontroller unit” and “storage unit” means that the limitation(s) was/were previously defined. However, a microcontroller unit and [[the]] a storage unit”.

In regards to claim(s) 13-14, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 12.

	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belinsky et al. (US-2015/0077737).

In regards to claim 1, Belinsky teaches an environment monitoring device for monitoring environmental parameters [par. 0003 L. 4-6, par. 0006 L. 1-6]. Belinsky teaches that the environment monitoring device comprises a sensing unit comprising a plurality of sensors for sensing a plurality of 5environmental parameters in real time [par. 0006 L. 1-6, par. 0034 L. 6-14]. Also, Belinsky teaches that the monitoring device comprises a communication unit configured to be coupled to a terminal device [fig. 4, 

In regards to claim 2, Belinsky, as applied in claim 1 above, further teaches that the plurality of sensors comprise a temperature sensor for sensing temperature, a humidity sensor for sensing humidity, and a light intensity sensor for sensing an intensity of light [par. 0034 L. 6-12, par. 0061 L. 8-13, par. 0062 L. 1-8].  

In regards to claim 3, Belinsky, as applied in claim 2 above, further teaches that 5the plurality of sensors further comprise a carbon monoxide sensor for sensing a concentration of carbon monoxide and a carbon dioxide sensor for sensing a 

In regards to claim 4, Belinsky, as applied in claim 3 above, further teaches that 5the device can detect particles by using an infrared light source and a photodetector that detects light scattered by a particle that is hit by the infrared light [par. 0060 L. 10-15, par. 0061 L. 1-8]. This teaching means that the photodetector detects infrared light. In other words, 10the plurality of sensors further comprise an infrared sensor for sensing infrared light.  

In regards to claim 10, Belinsky, as applied in claim 1 above, further teaches that the device is battery powered [par. 0050 L. 1-6, par. 0057 L. 13-18]. This teaching means that the battery (a power supply 15unit) is configured to provide power to the sensing unit, the microcontroller unit, the communication unit, and the storage unit.  

In regards to claim 11, Belinsky, as applied in claim 10 above, further teaches that the device is battery powered [par. 0050 L. 1-6, par. 0057 L. 13-18]. This teaching means that the power supply unit is a direct current power storage device.



In regards to claim 12, Belinsky, as shown in the rejection of claim 1 above, teaches an environment monitoring device performing the claimed functions. Therefore, Belinsky also teaches the claimed method. 

In regards to claim 13, Belinsky, as applied in claim 12 above, further teaches that transmitting the environmental parameter data to a terminal device [par. 0042 L. 23-28].

In regards to claim 14, Belinsky, as applied in claim 13 above, further teaches that further teaches sending a prompt to the terminal device if the acquired environmental parameter data exceeds the preset standard value [par. 0038 L. 1-8 and L. 13-16, par. 0071 L. 24-29].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belinsky et al. (US-2015/0077737) as applied to claim 4 above, and in further view of Silverstein et al. (US-10,687,184).
In regards to claim 5, Belinsky, as applied in claim 4 above, further teaches that the plurality of sensors comprise a PIR sensor to detect presence of objects [par. 0041 L. 9-11]. However, the combination does not teach that the PIR sensor also detects distance and speed of the objects.
On the other hand, Silverstein teaches that PIR sensors can be replaced by a radar (dynamic sensor) that can sense a presence, distance, and speed of objects [col. 1 L. 51-56].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Silverstein’s teachings of using a radar instead of a PIR sensor in the device taught by Belinsky because a radar can also detect the distance and speed of the objects in addition to the presence which will permit a more accurate detection of the objects.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belinsky et al. (US-2015/0077737) in view of Silverstein et al. (US-10,687,184) as applied to claim 5 above, and further in view of Schwarzkopf et al. (US-10,573,165).

In regards to claim 6, the combination of Belinsky and Silverstein, as applied in claim 5 above, further teaches that the plurality of sensors comprise a smoke sensor [see Belinsky par. 0063 L. 1-4].
The combination does not teach that the plurality of sensors comprise barometric sensor and an image sensor; wherein the image sensor is configured to detect environmental images.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Schwarzkopf’s teachings of including a barometric sensor and an image sensor in the device taught by the combination because it will permit the device to detect more details about the monitored environment.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belinsky et al. (US-2015/0077737) as applied to claim 1 above, and in further view of Risk.

In regards to claim 7, Belinsky, as applied in claim 1 above, does not teach that the communication unit comprises a wired port; the wired port is a universal serial bus (USB) port, a serial peripheral interface port, a universal asynchronous transceiver port, or a local area network port.
On the other hand, Risk teaches that a communication unit of an environment monitoring device can comprise a USB port (wired port) for communications in addition to a wireless port [fig. 2 element 137, fig. 3 element 182, col. 4 L. 35-40, col. 5 L. 23-25].
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Risk’s teachings of a USB for wired communications in the device taught by Belinsky because it will permit the device to 

In regards to claim 8, the combination of Belinsky and Risk, as applied in claim 7 above, further teaches that 5the communication unit further comprises a first wireless port; the first wireless port is a WiFi port, a BLUETOOTH port or a ZigBee port [see Belinsky par. 0044 L. 28-30 and L. 40-43, see Risk fig. 3 element 182, col. 3 L. 14-17].  

In regards to claim 9, the combination of Belinsky and Risk, as applied in claim 8 above, further teaches 5the communication unit further teaches that 10the communication unit further comprises a second wireless port using for communication with other wireless device; the second wireless port is a WiFi port, a BLUETOOTH port, a ZigBee port [see Belinsky par. 0044 L. 74-82, see Risk fig. 3 element 182, col. 3 L. 14-17].  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685